 

Exhibit 10.18

 

[g2018032018130022620123.jpg]

 

September 17, 2017

(November 21, 2017 – Update)

Mr. Mark D. Thompson

Dear Mark:

I am pleased to offer you employment with Cambridge Trust Company (the
“Company).  You will serve as the President of the Company. This letter confirms
our offer of employment and includes details of the financial arrangements.  You
will also be appointed to serve as a Director of the Cambridge Bancorp and the
Cambridge Trust Company Boards while you are President.

Your employment with the Company will commence at a mutually agreed upon date.

Your office will be located at 75 State Street, Boston, MA.  You will report to
Denis Sheahan, the Company’s Chief Executive Officer.  You will be expected to
devote your full business time and attention to your duties and responsibilities
on behalf of the Company.

For your services, we will provide you with the following compensation and
benefits, all of which shall be subject to all applicable taxes and
withholdings.

 

1.

Base Salary. You will be paid a base salary at the annualized rate of $450,000.
The base salary will be paid in equal semi-monthly installments in accordance
with our regular payroll practices.

 

2.

Benefits.  You will be eligible to participate in the various employee benefit
plans, programs and arrangements that the Company may offer to its employees
from time to time, in accordance with the terms and conditions of those plans,
programs and arrangements.  These currently include: the Cambridge Bancorp
Savings Investment Plan, a 40l(k) Plan that includes matching and profit sharing
contribution features; the Cambridge Bancorp Employee Stock Ownership Plan; and
the Executive Non-Qualified Excess Plan, a non-qualified deferred compensation
plan that permits you to defer up to fifty percent (50%) of your base salary and
up to 100% of any performance based compensation.

We also offer health and dental coverage, group term life insurance, and
long-term disability insurance.

 

3.

Vacation. You will earn twenty-five (25) days of paid vacation per calendar
year. The annual accrual for 2017 will be pro-rated based on your date of hire.

 

4.

Sick Time.  You will accrue twelve paid sick days per calendar year, which shall
accrue pro-rata on a monthly basis up to a maximum of 90 days.  Your sick leave
accrual for calendar year 2017 what be pro-rated based on your date of hire.

 

Cambridge • Boston • Belmont • Concord • Lexington • Weston

Wealth Management Offices: Boston, MA • Concord, NH • Manchester, NH •
Portsmouth, NH

617-876-5500 • FAX 617-812-2403 • www.cambridgetrust.com

--------------------------------------------------------------------------------

Mark D. Thompson

September 11, 2017

Page 2

 

 

5.

Annual Short-Term Incentive Plan. Starting with Plan Year 2018, you will be
eligible to receive an annual performance-based cash bonus of 50% of your base
salary (your “Target Incentive Opportunity”) provided achievement of targeted,
agreed-upon goals, both Company-wide and individual. The Target Incentive
Opportunity shall be determined by the Company and shall be payable pursuant to
the terms of a formal Short-Term Incentive Plan.  Under the terms of the plan,
your actual annual performance-based cash bonus may range from no payout for not
achieving threshold performance to 150% percent of Target Incentive Opportunity
for stretch performance.  The short-term incentive for 2018 will be payable
during the first of 2019.

Any Target Incentive Opportunity earned by you will be paid no later than March
15th of the following year.

 

6.

Annual Long-Term Incentive Plan.  Each year, beginning in 2018, you will be
eligible to receive an equity award as determined by the Company with an initial
target value of 35% of your base salary. Depending on actual performance, you
may earn between 0% and 200% of the target value for performance based shares
(RSUs).

 

7.

One-time Sign-On Bonus.  You will receive a sign on bonus payment of $200,000 to
be paid during the first quarter of 2018.

 

8.

One-time Stock Award. Under the terms of the applicable plan document, you will
receive an equity award for one-time (1x) your base salary of $450,000 to be
issued in the form of sixty percent (60%) performance based shares with a
performance vesting period of three (3) years, and forty percent (40%) in
time-vested restricted shares with a five(5)-year vesting period.

Performance shares will be measured on performance against the Private Banking
Business Plan. Based on actual performance you may earn between 0% and 200% of
the target value.

 

9.

Severance Benefit.  In the event your employment is terminated prior to the
third anniversary of your start date other than for “Cause”, or you terminate
your employment for “Good Reason” the Company will continue to pay you the then
current base salary for a period of (12) months from the termination of
employment and your bonus at target bonus as a “Severance Benefit”.  This
severance payment will be conditioned on your execution and non­revocation (if
applicable) of a release of claims in a form acceptable to the Company, as well
as your compliance with the Non-Compete Provision set forth in Section 2.3 of
the Supplemental Executive Retirement Agreement (SERP) between you and the
Company, described in Paragraph 10 hereof. After your third anniversary of
employment, Section 2.3.1(a) of the SERP shall not apply following termination
for any reason, but the remaining provisions of Section 2.3.1 shall remain in
full force and effect.

For purposes of this agreement, “Cause” means termination by the Bank upon:

 

a.

The willful failure by Executive to substantially perform his duties with the
Bank (other than any such failure resulting from his incapacity due to physical
or mental illness or any such actual or anticipated failure resulting from his
resignation for Good Reason), within ten (10) days after a demand for
substantial performance is delivered to Executive by the Board that specifically
identifies the manner in which the Board believes that Executive has not
substantially performed his duties;

 

b.

The willful engagement by Executive in misconduct that is or foreseeably will be
materially injurious to the Bank, monetarily or otherwise; or

 

c.

A breach of a fiduciary duty, fraud or dishonesty relating to the Bank, or
conviction of (or plea of nolo contendere to) a crime.

 

Cambridge • Boston • Belmont • Concord • Lexington • Weston

Wealth Management Offices: Boston, MA • Concord, NH • Manchester, NH •
Portsmouth, NH

617-876-5500 • FAX 617-812-2403 • www.cambridgetrust.com

--------------------------------------------------------------------------------

Mark D. Thompson

September 11, 2017

Page 3

 

For purposes of this agreement, no act or failure to act, on Executive’s part
shall be considered “willful” unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that his action or omission was
in the best interest of the Bank.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (¾) of the entire membership of the Board (with
Executive not voting) at a meeting of the Board called and held for the purpose
(after reasonable notice to Executive and an opportunity for Executive, together
with Executive’s counsel, to be heard before the Board) finding that in the good
faith opinion of the Board Executive engaged in the conduct set forth above in
this Schedule A, Section 1.3 and specifying the particulars thereof in detail.

For purposes of this agreement, “Good Reason” means:

Without your prior consent, the occurrence of any of the following
circumstances:

 

a.

A material diminution in your responsibilities, authority or duties

 

b.

A material diminution in your base salary, except in connection with a reduction
that applies to executive’s generally; or

 

c.

A relocation of your principal place of employment to a location that is more
than forty (40) miles from the Bank’s current principal executive office;
provided, however, that the Bank shall have a thirty (30) day period to cure any
such cause for “Good Reason” after being notified by you in writing.

Not withstanding the foregoing, Executive may not terminate his employment for
good reason unless and until the Bank has been given a thirty (30) day period to
cure any circumstance constituting “Good Reason” after being notified by you
within thirty (30) days of the occurrence having occurred.

Your right to terminate employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness.

 

10.

Defined Contribution Supplemental Executive Retirement Plan (SERP). The Company
will make a contribution of 10% of your base salary and cash bonus into a
non-qualified deferred compensation plan account for your benefit.  This benefit
is subject to the execution of a SERP agreement subject to a one (1) year
non-compete and non-solicitation provision, which is attached hereto.

 

11.

Change in Control Severance Provisions. In the event of a Change in Control, the
Company shall provide you the amounts set forth in that certain Change in
Control letter agreement between you and the Company a copy of which is also
attached.

 

12.

Policies of the Company. On or before your start date, you will be presented
with and asked to execute acknowledgements of receipt and/or agreements to be
bound by various Company policies including, without limitation, our Code of
Ethics and our Securities Trade and Insider Trading Policy.

 

13.

Confidentiality. You agree that you will not, at any time during our after your
employment by the Company, without the Company’s prior consent, reveal or
disclose to any person outside of the Company, or use for your own benefit or
the benefit of any other person or entity, any confidential information
concerning the business or affairs of the Company or its affiliates, or
concerning the

 

Cambridge • Boston • Belmont • Concord • Lexington • Weston

Wealth Management Offices: Boston, MA • Concord, NH • Manchester, NH •
Portsmouth, NH

617-876-5500 • FAX 617-812-2403 • www.cambridgetrust.com

--------------------------------------------------------------------------------

Mark D. Thompson

September 11, 2017

Page 4

 

 

business or affairs of the Company or its affiliates, or concerning any of their
customers, clients or employees (“Confidential Information”). For purposes of
this agreement, Confidential information shall include, but shall not be limited
to: financial information or plans; sales and marketing information or plans;
business or strategic plans; salary, bonus or other personnel information of any
type; information concerning methods of operation; proprietary systems or
software; legal or regulatory information; cost and pricing information or
policies; information concerning new or potential products or markets;
investment models, practices, procedures, strategies or related information;
research and/or analysis; and information concerning new or potential customers.
Confidential Information shall not include information falling within the
description of Confidential information that already is available to the public
through no unauthorized act of yours and salary, bonus or other personnel
information specific to you, nor should the paragraph be construed so as to
interfere with your right to use your general knowledge, experience, memory and
skills, whenever or wherever acquired, in any future
employment.  Notwithstanding the forgoing, you may comply with legal process;
provided however, that if you anticipate making such a disclosure to comply with
legal process, you agree to provide the Company with ten days advance written
notice or, if such notice is not practicable under the circumstances, with as
much written notices as is practicable.

The foregoing describes the compensation that you will receive during your
employment with the Company (unless changes by agreement between you and the
Company), but is not a contract or guarantee of employment for any particular
period of time. At all times you will be and employee at will, which means that
you and the Company are each free to terminate your employment at any time and
for any reason.

Because Federal law requires that you provide us with documentation of your
eligibility to work in the United States, this offer is conditioned upon your
providing such documentation within three business days of your commencing work.

By accepting this offer of employment, you represent that you are not under any
contractual or other obligation to any other person or entity that would prevent
you from performing all of your duties and responsibilities to the Company.  To
indicate your acceptance of this offer, please sign and date this letter in the
space below and return a copy to me by mail or email.

Sincerely,

/s/ Pilar Pueyo

Pilar Pueyo

Senior Vice President, Human Resources Director

I accept employment with Cambridge Trust Company on the terms stated above.

 

/s/  Mark D. Thompson

 

November 27, 2017

 

Mark D. Thompson

 

Date

 

 

 

Cambridge • Boston • Belmont • Concord • Lexington • Weston

Wealth Management Offices: Boston, MA • Concord, NH • Manchester, NH •
Portsmouth, NH

617-876-5500 • FAX 617-812-2403 • www.cambridgetrust.com